        Case 0:21-cv-61110-JIC Document 3 Entered on FLSD Docket 05/27/2021 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Southern District of Florida


                    DEVDATTA BHOGTE                                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                v.                                                     21-cv-61110-COHN/STRAUSS

      PHOENIX MANAGEMENT SERVICES, INC.                               )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) PHOENIX MANAGEMENT SERVICES, INC.
                                           4800 NORTH STATE RD 7
                                           SUITE F105
                                           LAUDERDALE LAKES, FL 33319




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: The Law Offices of Jibrael S. Hindi, PLLC. 110 SE 6th St., Suite 1744, Fort
                                           Lauderdale, FL 33301. Phone: (844)542-7235 Email: jibrael@jibraellaw.com Fax:
                                           (855)529-9540




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:        May 27, 2021                                                                       s/ Bonnie Bernard
